                                Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 1 of 81

 Fill in this information to identify your case:

  Debtor 1                    Scott                   Vincent              Van Dyke
                              First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name              Middle Name         Last Name

  United States Bankruptcy Court for the:                            Southern District of Texas

  Case number                            21-60052                                                                                      ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims Against You and Are Not Insiders                                                                                                          12/15
If you are a individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or Chapter 13, do not fill out
this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners; relatives of any general partners; partnerships of
which you are a general partner; corporations of which you are an officer, director, person in control, or owner of 20 percent or more of their voting securities; and
any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the
unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.



 Part 1: List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

 1                                                              What is the nature of the claim?                      Judgement                              $900,992.08

     Michael Noel                                               As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                                ❑Contingent
     c/o Foley & Lardner, LLP                                   ❑Unliquidated
     1000 Louisiana Street 2000
                                                                ✔ Disputed
                                                                ❑
     Number          Street                                     ❑None of the above apply
     Houston, TX 77002                                          Does the creditor have a lien on your property? Unsecured
     City                             State        Zip Code     ✔ No
                                                                ❑
                                                                ❑Yes.
     Contact                                                    Total claim (secured and unsecured):
                                                                Value of security:                                –
     Contact phone                                              Unsecured Claim:



Official Form 104                             For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           page 1
                                Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 2 of 81

 Debtor 1               Scott                   Vincent                 Van Dyke                                              Case number (if known) 21-60052
                        First Name               Middle Name             Last Name
                                                                                                                                                           Unsecured claim

 2                                                             What is the nature of the claim?                       Judgement                                  $609,167.42

     Builders West, Inc.                                       As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     c/o Rusty Hardin & Associates, LLP                        ❑Unliquidated
     1401 McKinney Street 2250
                                                               ✔ Disputed
                                                               ❑
     Number          Street                                    ❑None of the above apply
     Houston, TX 77010                                         Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 3                                                             What is the nature of the claim?                      Legal Services                               $86,010.61

     Johns & Hebert, PLLC                                      As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     2028 E. Ben White Blvd. 240-1000                          ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Austin, TX 78741                                          ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


 4                                                             What is the nature of the claim?                       CreditCard                                  $46,074.00

     Bank of America                                           As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     4909 Savarese Circle FL1-908-01-50                        ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Tampa, FL 33634                                           ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 2
                                 Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 3 of 81

 Debtor 1               Scott                   Vincent                 Van Dyke                                              Case number (if known) 21-60052
                        First Name               Middle Name             Last Name
                                                                                                                                                           Unsecured claim

 5                                                             What is the nature of the claim?                      CreditCard                                   $45,559.03

     Chase Card Services                                       As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy                                          ❑Unliquidated
     PO Box 15298                                              ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Wilmington, DE 19850                                      Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 6                                                             What is the nature of the claim?                 CollectionAttorney                                 $3,675.00

     Central Portfolio Control                                 As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy Attn: Bankruptcy                         ❑Unliquidated
     10249 Yellow Circle Dr , Ste 200                          ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Minnetonka, MN 55343                                      Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 7                                                             What is the nature of the claim?                 CollectionAttorney                                   $777.00

     Phoenix Financial Services, LLC                           As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy                                          ❑Unliquidated
     PO Box 361450                                             ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Indianapolis,, IN 46236                                   Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 3
                                Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 4 of 81

 Debtor 1               Scott                   Vincent                 Van Dyke                                              Case number (if known) 21-60052
                        First Name               Middle Name             Last Name
                                                                                                                                                           Unsecured claim

 8                                                             What is the nature of the claim?                      Utility Bill                                    $670.00

     Trieagle Energy                                           As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     PO Box 974655                                             ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Dallas, TX 75397                                          ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


 9                                                             What is the nature of the claim?                      Utility Bill                                    $295.00

     AT&T U-verse                                              As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     PO Box 5014                                               ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Carol Stream, IL 60197                                    ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


 10                                                            What is the nature of the claim?                      Utility Bill                                    $140.00

     City of Houston - Water Department                        As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     PO Box 1560                                               ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Houston, TX 77251                                         ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 4
                               Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 5 of 81

 Debtor 1              Scott                   Vincent                 Van Dyke                                              Case number (if known) 21-60052
                       First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

 11                                                           What is the nature of the claim?                      Utility Bill                                    $135.00

   CenterPoint Energy                                         As of the date you file, the claim is: Check all that apply.
   Creditor's Name
                                                              ❑Contingent
   Attn: Bankruptcy                                           ❑Unliquidated
   PO Box 4981                                                ❑Disputed
   Number           Street                                    ✔None of the above apply
                                                              ❑
   Houston, TX 77210-4981                                     Does the creditor have a lien on your property? Unsecured
   City                             State        Zip Code     ✔ No
                                                              ❑
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
   Contact phone                                              Unsecured Claim:


 12                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 13                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 5
                               Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 6 of 81

 Debtor 1              Scott                   Vincent                 Van Dyke                                              Case number (if known) 21-60052
                       First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

 14                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 15                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 16                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 6
                               Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 7 of 81

 Debtor 1              Scott                   Vincent                 Van Dyke                                              Case number (if known) 21-60052
                       First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

 17                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 18                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone


 19                                                           What is the nature of the claim?

                                                              As of the date you file, the claim is: Check all that apply.
   Creditor's Name                                            ❑Contingent
                                                              ❑Unliquidated
   Number           Street                                    ❑Disputed
                                                              ❑None of the above apply
                                                              Does the creditor have a lien on your property?
   City                             State        Zip Code     ❑No
                                                              ❑Yes.
   Contact                                                    Total claim (secured and unsecured):
                                                              Value of security:                                –
                                                              Unsecured Claim:
   Contact phone




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 7
                               Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 8 of 81

Debtor 1             Scott                 Vincent                Van Dyke                                              Case number (if known) 21-60052
                     First Name            Middle Name             Last Name
                                                                                                                                                     Unsecured claim

20                                                        What is the nature of the claim?

                                                         As of the date you file, the claim is: Check all that apply.
  Creditor's Name                                        ❑Contingent
                                                         ❑Unliquidated
  Number          Street                                 ❑Disputed
                                                         ❑None of the above apply
                                                         Does the creditor have a lien on your property?
  City                            State     Zip Code     ❑No
                                                         ❑Yes.
  Contact                                                Total claim (secured and unsecured):
                                                         Value of security:                                –
                                                         Unsecured Claim:
  Contact phone


Part 2: Sign Below



     Under penalty of perjury, I declare that the information provided in this form is true and correct.



 ✘                    /s/ Scott Vincent Van Dyke                     ✘
       Signature of Debtor 1                                              Signature of Debtor 2


       Date 06/30/2021                                                    Date
             MM/ DD/ YYYY                                                        MM/ DD/ YYYY
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 9 of 81

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                 Southern District of Texas

 Case number (If known): 21-60052                     Chapter you are filing under:
                                                      ❑         Chapter 7
                                                      ✔
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13
                                                                                                                                                 ❑Check if this is an
                                                                                                                                                    amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Scott
       government-issued picture                   First name                                                       First name
       identification (for example, your
                                                   Vincent
       driver’s license or passport).
                                                   Middle name                                                      Middle name
       Bring your picture identification to        Van Dyke
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 2        4       3   3                                xxx - xx -
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
                          Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 10 of 81

 Debtor 1            Scott               Vincent                        Van Dyke                                                Case number (if known) 21-60052
                     First Name          Middle Name                    Last Name


                                          About Debtor 1:                                                            About Debtor 2 (Spouse Only in a Joint Case):



                                          ❑I have not used any business names or EINs.                               ❑I have not used any business names or EINs.
  4.   Any business names and
       Employer Identification
       Numbers (EIN) you have used
                                          Anglo-Dutch Energy, LLC
       in the last 8 years
                                          Business name                                                              Business name
       Include trade names and doing
       business as names                  Anglo-Dutch (Tenge), LLC
                                          Business name                                                              Business name

                                           7       6   -   0       5     3       4       -   0       4       1                    -
                                          EIN                                                                        EIN

                                           7       6   -   0       4     3   -       0       1       4   -       0                -
                                          EIN                                                                        EIN

                                          See continuation page.



                                                                                                                     If Debtor 2 lives at a different address:
  5.   Where you live
                                          1515 South Boulevard
                                          Number               Street                                                Number            Street




                                          Houston, TX 77006
                                          City                                               State       ZIP Code    City                                     State     ZIP Code

                                          Harris
                                          County                                                                     County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number               Street                                                Number            Street



                                          P.O. Box                                                                   P.O. Box



                                          City                                               State       ZIP Code    City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                                 Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have          ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.                  lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                                     ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                                     (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                                 page 2
                         Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 11 of 81

 Debtor 1           Scott                Vincent                 Van Dyke                                              Case number (if known) 21-60052
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


  7.   The chapter of the Bankruptcy     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Code you are choosing to file     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       under                             ❑     Chapter 7
                                         ✔
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




  9.   Have you filed for bankruptcy     ✔ No.
                                         ❑
       within the last 8 years?
                                         ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY




  10. Are any bankruptcy cases           ❑No.
       pending or being filed by a
       spouse who is not filing this
                                         ✔Yes.
                                         ❑         Debtor Anglo-Dutch Energy, LLC                                               Relationship to you Business
       case with you, or by a business
       partner, or by an affiliate?                District Southern District of Texas           When 04/23/2021                Case number, if known 21-60036
                                                                                                      MM / DD / YYYY
                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY




  11. Do you rent your residence?        ✔
                                         ❑   No.    Go to line 12.

                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 12 of 81

 Debtor 1             Scott                   Vincent                  Van Dyke                                           Case number (if known) 21-60052
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor


  12. Are you a sole proprietor of any        ✔
                                              ❑   No. Go to Part 4.
      full- or part-time business?
                                              ❑   Yes. Name and location of business
      A sole proprietorship is a business
      you operate as an individual, and is
      not a separate legal entity such as         Name of business, if any
      a corporation, partnership, or LLC.

      If you have more than one sole              Number           Street
      proprietorship, use a separate
      sheet and attach it to this petition.


                                                  City                                                       State         ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above



  13. Are you filing under Chapter 11         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
      of the Bankruptcy Code, and             under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      are you a small business debtor         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      or a debtor as defined by 11            statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      U.S. C. § 1182(1)?
                                              ❑   No.        I am not filing under Chapter 11.
      For a definition of small business
      debtor, see 11 U.S.C. § 101(51D).       ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                             Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                              ✔
                                              ❑   Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                             and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


  14. Do you own or have any                  ✔
                                              ❑   No.
      property that poses or is
      alleged to pose a threat of             ❑   Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                           If immediate attention is needed, why is it needed?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?                                Where is the property?
                                                                                    Number          Street




                                                                                      City                                                State               ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
                          Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 13 of 81

 Debtor 1            Scott                Vincent                    Van Dyke                                           Case number (if known) 21-60052
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 14 of 81

 Debtor 1            Scott                  Vincent                   Van Dyke                                            Case number (if known) 21-60052
                     First Name             Middle Name               Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                      ✔
                                                      ❑   No. Go to line 16b.
                                                      ❑   Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                      ❑   No. Go to line 16c.
                                                      ✔
                                                      ❑   Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ✔
                                               ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                      expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                        ❑    No
      that funds will be available for                        ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                 ✔
                                                ❑     1-49          ❑    1,000-5,000           ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                    ❑     50-99         ❑    5,001-10,000
                                                ❑     100-199       ❑    10,001-25,000
                                                ❑     200-999


  19. How much do you estimate your             ❑     $0-$50,000                       ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                       ❑     $50,001-$100,000                 ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ❑     $100,001-$500,000                ✔
                                                                                       ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑     $500,001-$1 million              ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your             ❑     $0-$50,000                       ✔
                                                                                       ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                        ❑     $50,001-$100,000                 ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ❑     $100,001-$500,000                ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑     $500,001-$1 million              ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Scott Vincent Van Dyke
                                         Scott Vincent Van Dyke, Debtor 1
                                         Executed on 06/30/2021
                                                          MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
                          Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 15 of 81

 Debtor 1            Scott                  Vincent                 Van Dyke                                           Case number (if known) 21-60052
                     First Name             Middle Name              Last Name



   For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this     filed with the petition is incorrect.
   page.

                                              ✘ /s/ Susan Tran Adams                                                    Date 06/30/2021
                                                                                                                              MM / DD / YYYY
                                                   Signature of Attorney for Debtor



                                                  Susan Tran Adams
                                                  Printed name

                                                  TRAN SINGH, LLP
                                                  Firm name

                                                  2502 La Branch St.
                                                  Number      Street



                                                  Houston                                                             TX       77004
                                                  City                                                                State    ZIP Code



                                                  Contact phone (832) 975-7300                        Email address stran@ts-llp.com


                                                  24075648                                                            TX
                                                  Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                          Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 16 of 81

 Debtor 1            Scott             Vincent                        Van Dyke                                                           Case number (if known) 21-60052
                     First Name        Middle Name                    Last Name


 Additional Items: Continuation Page

                                        About Debtor 1:                                                                           About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification          Anglo-Dutch (Everest), LLC
       Numbers (EIN) you have used      Business name
       in the last 8 years (cont)
                                        Anglo-Dutch (Neftenge), LLC
       Include trade names and doing    Business name
       business as names
                                        Anglo-Dutch Energy Partners IV, LLC
                                        Business name

                                        American Oil & Gas, LLC
                                        Business name

                                        Trepador Energy, LLC
                                        Business name

                                        Potomac Assets, LLC
                                        Business name

                                        Texas Petroleum Operations, LLC
                                        Business name

                                        Burgoyne Investments, LLC
                                        Business name

                                         7    6   -       0       6       3       3           1           9           7
                                        EIN

                                         7    6   -       0       4       9       2           4           1       -       0
                                        EIN

                                         4    5       4       6       6       9           6           5           2
                                        EIN

                                         7    6   -       0       6       3       1           1           3           9
                                        EIN

                                         4    7       4       3       5       8           4           3           2
                                        EIN

                                         8    5   -       2       4       8       5           4           0           7
                                        EIN

                                         8    5   -       2       4       8       5           4           0           7
                                        EIN

                                         8    5   -       2       1       5   -       2           5           1       -       2
                                        EIN




Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                                    page 8
                                   Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 17 of 81

 Fill in this information to identify your case and this filing:

  Debtor 1                          Scott                        Vincent                    Van Dyke
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                           Southern District of Texas
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   21-60052                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     1515 South Boulevard                                            What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
                                                                                                                                                           Who Have Claims Secured by Property.

                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Houston, TX 77006                                             ❑ Land                                                                                  $4,215,000.00                  $4,215,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Harris
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ✔ Debtor 1 only
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                                                                                                              (see instructions)
                                                                             ❑ At least one of the debtors and another
                                                                             Other information you wish to add about this item, such as local property identification number:
                                                                             TR 6 BROADACRES

                                                                             Source of Value:
                                                                             HCAD
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜          $4,215,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 18 of 81

 Debtor 1               Scott                    Vincent                 Van Dyke                                      Case number (if known) 21-60052
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Silverado
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2016                 ❑ Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?            portion you own?
                                          70000
            Approximate mileage:                                                                                                $23,500.00                 $23,500.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       3.2 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Tahoe
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2013                 ❑ Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?            portion you own?
                                          65000
            Approximate mileage:                                                                                                $19,500.00                 $19,500.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




       3.3 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Suburban
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2004                 ❑ Debtor 1 and Debtor 2 only                       Current value of the        Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?            portion you own?
                                          185000
            Approximate mileage:                                                                                                 $3,500.00                  $3,500.00

            Other information:                                 ❑Check if this is community property (see
                                                                instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         ✔ No
         ❑
         ❑ Yes



Official Form 106A/B                                                                Schedule A/B: Property                                                 page 2
                                  Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 19 of 81

 Debtor 1                   Scott                         Vincent                          Van Dyke                                                           Case number (if known) 21-60052
                            First Name                    Middle Name                       Last Name



 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................               ➜            $46,500.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                  Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.

 6.    Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.
                                                                                                                                                                                                  $7,700.00


 7. Electronics
       Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                       electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.                                                                                                                                      $2,250.00



 8.    Collectibles of value
       Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.                                                                                                                                      $2,105.00



 9. Equipment for sports and hobbies
       Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                       carpentry tools; musical instruments

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               Sports equipment                                                                                                                                   $1,000.00



 10.    Firearms
        Examples:        Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                Clock AR-15 (2), ammunition & accessories                                                                                                           $500.00



 11.    Clothes
        Examples:        Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               See Attached.                                                                                                                                        $750.00




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                  page 3
                                      Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 20 of 81

 Debtor 1                     Scott                              Vincent                               Van Dyke                                                                    Case number (if known) 21-60052
                              First Name                         Middle Name                            Last Name



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     See Attached.
                                                                                                                                                                                                                         $150.00



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Dogs (3)                                                                                                                                                            $600.00



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                   $15,055.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                             Current value of the
                                                                                                                                                                                                          portion you own?
                                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                                          claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Frost Bank                                                                                                                 $1,000.00


       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:



Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                        page 4
                                 Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 21 of 81

 Debtor 1                 Scott               Vincent                 Van Dyke                                Case number (if known) 21-60052
                          First Name           Middle Name             Last Name



       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ❑ No
       ✔ Yes. Give specific
       ❑
            information about
            them...................

       Name of entity:                                                                 % of ownership:


       Anglo-Dutch Energy, LLC                                                         100               %       $10,612,475.00


       Anglo-Dutch (Tenge), LLC                                                        100               %               $400.00


       Angle-Dutch (Everest), LLC                                                      100               %          $125,000.00


       Anglo-Dutch (Neftenge), LLC                                                     100               %               $400.00


       Anglo-Dutch Energy Partners IV, LLC                                             100               %               $400.00


       American Oil & Gas, LLC                                                         100               %               $400.00


       Trepador Energy, LLC                                                            100               %       $46,500,000.00


       Potomac Assets, LLC                                                             100               %               $400.00


       Texas Petroleum Operations, LLC                                                 100               %          $400,000.00


       Burgoyne Investments, LLC                                                       100               %               $400.00




Official Form 106A/B                                                             Schedule A/B: Property                                         page 5
                                 Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 22 of 81

 Debtor 1                 Scott                       Vincent           Van Dyke                                           Case number (if known) 21-60052
                          First Name                  Middle Name        Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

       ❑ No
       ✔ Yes. Give specific
       ❑
            information about
            them...................

       Issuer name:

       Harris County District Courts                                                                                             $422,645.00

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                     Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                      Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 6
                                Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 23 of 81

 Debtor 1                 Scott                Vincent                 Van Dyke                                     Case number (if known) 21-60052
                          First Name           Middle Name              Last Name



       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                              Schedule A/B: Property                                                page 7
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 24 of 81

 Debtor 1              Scott                    Vincent                   Van Dyke                                           Case number (if known) 21-60052
                       First Name               Middle Name               Last Name



 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                            Company name:                                          Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue

       ❑ No
       ✔ Yes.
       ❑         Describe each claim................      See Attached.
                                                                                                                                                                    $1,300,000.00




Official Form 106A/B                                                                 Schedule A/B: Property                                                            page 8
                                  Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 25 of 81

 Debtor 1                  Scott                          Vincent                           Van Dyke                                                              Case number (if known) 21-60052
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                        $59,363,520.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Office equipment
                                                                                                                                                                                                           $100.00


 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                       page 9
                                  Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 26 of 81

 Debtor 1                  Scott                          Vincent                           Van Dyke                                                              Case number (if known) 21-60052
                           First Name                      Middle Name                       Last Name




                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                             $100.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 10
                                    Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 27 of 81

 Debtor 1                   Scott                            Vincent                             Van Dyke                                                                Case number (if known) 21-60052
                            First Name                       Middle Name                          Last Name



 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                     $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                      $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                        $4,215,000.00


 56.   Part 2: Total vehicles, line 5                                                                                        $46,500.00


 57.   Part 3: Total personal and household items, line 15                                                                   $15,055.00


 58.   Part 4: Total financial assets, line 36                                                                         $59,363,520.00


 59.   Part 5: Total business-related property, line 45                                                                           $100.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                  $59,425,175.00               Copy personal property total➜         +         $59,425,175.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                   $63,640,175.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                       page 11
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 28 of 81


 Debtor 1              Scott            Vincent          Van Dyke                            Case number (if known) 21-60052
                       First Name       Middle Name       Last Name



                                                      SCHEDULE A/B: PROPERTY
                                                            Continuation Page

 6.   Household goods and furnishings
      Couches/recliners (2)                                                                                                     $100.00
      Coffee table                                                                                                               $50.00
      Dishwashers (4)                                                                                                           $100.00
      Microwaves (3)                                                                                                            $100.00
      Refrigerators (4)                                                                                                         $200.00
      Bed & frame                                                                                                                $50.00
      Dresser                                                                                                                   $200.00
      Nightstand                                                                                                                 $50.00
      Washing machines (2)                                                                                                      $200.00
      Dryers (2)                                                                                                                $200.00
      End tables (2)                                                                                                             $50.00
      Lamps (4)                                                                                                                 $100.00
      Dinner tables (2)                                                                                                        $1,000.00
      Dining chairs (12)                                                                                                       $1,000.00
      Stoves/ovens (4)                                                                                                          $100.00
      Small appliances (20)                                                                                                     $300.00
      Dishware: pots & pans                                                                                                     $200.00
      Fine China                                                                                                               $1,000.00
      Flatware & utensils                                                                                                      $1,000.00
      Armoires (2)                                                                                                              $250.00
      Mirror                                                                                                                     $50.00
      Rugs (5)                                                                                                                  $250.00
      Bathroom items                                                                                                             $50.00
      Linens, bedsheets, & towels                                                                                               $100.00
      Misc. household items                                                                                                    $1,000.00

 7.   Electronics
      Cell phones (2) & accessories                                                                                             $100.00
      TVs (6)                                                                                                                   $900.00
      Stereo receiver & equipment                                                                                               $100.00
      DVD player & DVDs                                                                                                          $50.00
      Computer/laptop & accessories                                                                                             $100.00
      Printer                                                                                                                   $100.00
      Security cameras, equipment, & software                                                                                   $350.00
      Speakers (4)                                                                                                              $400.00
      Camera & accessories                                                                                                      $150.00

 8.   Collectibles of value
      Pictures                                                                                                                    $5.00
      Art/paintings (2)                                                                                                        $2,000.00
      Books                                                                                                                     $100.00

 11. Clothes
      Wearing apparel, accessories, & shoes                                                                                     $550.00
      Eyewear                                                                                                                   $200.00

Official Form 106A/B                                                Schedule A/B: Property
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 29 of 81


 Debtor 1              Scott             Vincent                Van Dyke                                    Case number (if known) 21-60052
                       First Name        Middle Name             Last Name



                                                       SCHEDULE A/B: PROPERTY
                                                                   Continuation Page

 12.   Jewelry


       Watches (4)                                                                                                                                 $100.00

       Ring                                                                                                                                         $50.00


 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment


       Potential malpractice lawsuit against Beck Redden, LLP                                                                                    unknown

       Potential malpractice lawsuit against Johns & Counsel, PLLC                                                                               unknown

       Claim in Swonke Litigation                                                                                                             $1,300,000.00




Official Form 106A/B                                                       Schedule A/B: Property
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 30 of 81

 Fill in this information to identify your case:

  Debtor 1                    Scott                Vincent             Van Dyke
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                         Southern District of Texas

  Case number                           21-60052                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B
 Brief description:
                                                                                         ❑                                        Const. art. 16 §§ 50, 51, Texas Prop.
                                                                                         ✔
 1515 South Boulevard Houston, TX 77006                                 $4,215,000.00
                                                                                         ❑    100% of fair market value, up to    Code §§ 41.001-.002(Claimed:
 Line from                                                                                    any applicable statutory limit      $1,987,276.27)
 Schedule A/B:          1.1

 Brief description:
                                                                                         ❑                                        Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                         ✔
 2016 Chevrolet Silverado                                                  $23,500.00
                                                                                         ❑    100% of fair market value, up to    (9)(Claimed: $13,485.50)
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ❑ No
      ✔ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
      ❑
         ✔ No
         ❑
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                     page 1 of 7
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 31 of 81

 Debtor 1             Scott              Vincent                Van Dyke                                        Case number (if known) 21-60052
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B
 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 2013 Chevrolet Tahoe                                               $19,500.00
                                                                                 ❑   100% of fair market value, up to       (9)(Claimed: $7,375.81)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        3.2

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 2004 Chevrolet Suburban                                             $3,500.00
                                                                                 ❑   100% of fair market value, up to       (9)(Claimed: $3,500.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        3.3

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Couches/recliners (2)                                                 $100.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Coffee table                                                           $50.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dishwashers (4)                                                       $100.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Microwaves (3)                                                        $100.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Refrigerators (4)                                                     $200.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $200.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Bed & frame                                                            $50.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dresser                                                               $200.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $200.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 2 of 7
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 32 of 81

 Debtor 1             Scott              Vincent                Van Dyke                                        Case number (if known) 21-60052
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B
 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Nightstand                                                             $50.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Washing machines (2)                                                  $200.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $200.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dryers (2)                                                            $200.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $200.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 End tables (2)                                                         $50.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Lamps (4)                                                             $100.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dinner tables (2)                                                   $1,000.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $1,000.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dining chairs (12)                                                  $1,000.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $1,000.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Stoves/ovens (4)                                                      $100.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Small appliances (20)                                                 $300.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $300.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 3 of 7
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 33 of 81

 Debtor 1              Scott             Vincent                Van Dyke                                        Case number (if known) 21-60052
                       First Name         Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B
 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dishware: pots & pans                                                 $200.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $200.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Fine China                                                          $1,000.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $1,000.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Flatware & utensils                                                 $1,000.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $1,000.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Armoires (2)                                                          $250.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $250.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Mirror                                                                 $50.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Rugs (5)                                                              $250.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $250.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Bathroom items                                                         $50.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Linens, bedsheets, & towels                                           $100.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Misc. household items                                               $1,000.00
                                                                                 ❑   100% of fair market value, up to       (1)(Claimed: $1,000.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          6




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 4 of 7
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 34 of 81

 Debtor 1             Scott                Vincent               Van Dyke                                        Case number (if known) 21-60052
                      First Name           Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from      Check only one box for each exemption.
                                                         Schedule A/B
 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Cell phones (2) & accessories                                          $100.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 TVs (6)                                                                $900.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $900.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Stereo receiver & equipment                                            $100.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 DVD player & DVDs                                                       $50.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $50.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Computer/laptop & accessories                                          $100.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Printer                                                                $100.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Security cameras, equipment, & software                                $350.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $350.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Speakers (4)                                                           $400.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $400.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7

 Brief description:
                                                                                  ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                  ✔
 Camera & accessories                                                   $150.00
                                                                                  ❑   100% of fair market value, up to       (1)(Claimed: $150.00)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                   page 5 of 7
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 35 of 81

 Debtor 1             Scott              Vincent                Van Dyke                                          Case number (if known) 21-60052
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from        Check only one box for each exemption.
                                                        Schedule A/B
 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Books                                                                 $100.00
                                                                                   ❑   100% of fair market value, up to       (1)(Claimed: $100.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         8

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Pictures                                                                  $5.00
                                                                                   ❑   100% of fair market value, up to       (1)(Claimed: $5.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         8

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Art/paintings (2)                                                   $2,000.00
                                                                                   ❑   100% of fair market value, up to       (1)(Claimed: $2,000.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         8

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Sports equipment                                                    $1,000.00
                                                                                   ❑   100% of fair market value, up to       (8)(Claimed: $1,000.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:         9

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Clock AR-15 (2), ammunition & accessories                             $500.00
                                                                                   ❑   100% of fair market value, up to       (7)(Claimed: $500.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        10

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Wearing apparel, accessories, & shoes                                 $550.00
                                                                                   ❑   100% of fair market value, up to       (5)(Claimed: $550.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Eyewear                                                               $200.00
                                                                                   ❑   100% of fair market value, up to       (5)(Claimed: $200.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Watches (4)                                                           $100.00
                                                                                   ❑   100% of fair market value, up to       (6)(Claimed: $100.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        12

 Brief description:
                                                                                   ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                   ✔
 Ring                                                                   $50.00
                                                                                   ❑   100% of fair market value, up to       (6)(Claimed: $50.00)
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        12




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                     page 6 of 7
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 36 of 81

 Debtor 1             Scott              Vincent                Van Dyke                                        Case number (if known) 21-60052
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B
 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Dogs (3)                                                              $600.00
                                                                                 ❑   100% of fair market value, up to       (11)(Claimed: $600.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        13

 Brief description:
                                                                                 ❑                                          Tex. Prop. Code §§ 42.001(a), 42.002(a)
                                                                                 ✔
 Office equipment                                                      $100.00
                                                                                 ❑   100% of fair market value, up to       (4)(Claimed: $100.00)
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        39




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 7 of 7
                                 Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 37 of 81

 Fill in this information to identify your case:

  Debtor 1                       Scott                   Vincent               Van Dyke
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                               Southern District of Texas

  Case number                             21-60052                                                                                                      ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Cadence/Superior Bank                                   Describe the property that secures the claim:                       $1,885,210.00          $4,215,000.00                $0.00
        Creditor's Name
                                                              1515 South Boulevard Houston, TX 77006
         Operations Center
        Number          Street
         Birmingham, AL 35203                                As of the date you file, the claim is: Check all that apply.
        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ✔ Debtor 1 only
        ❑                                                    ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ✔An agreement you made (such as mortgage or
                                                             ❑
        ❑At least one of the debtors and another                secured car loan)
        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                             ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
        5/1/2008
                                                             Last 4 digits of account number 9            8   9    9

         Add the dollar value of your entries in Column A on this page. Write that number here:                                         $1,885,210.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
                               Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 38 of 81

 Debtor 1              Scott                Vincent                    Van Dyke                                              Case number (if known) 21-60052
                       First Name           Middle Name                Last Name


                                                                                                                     Column A               Column B              Column C
              Additional Page
                                                                                                                     Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                     Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                    value of collateral.   this claim            If any



 2.2 Harris County et al                              Describe the property that secures the claim:                         $259,420.38          $4,215,000.00                  $0.00
     Creditor's Name
                                                       1515 South Boulevard Houston, TX 77006
      c/o LGBS, LLP
      P.O. Box 3064
     Number           Street
                                                      As of the date you file, the claim is: Check all that apply.

      Houston, TX 77253                               ❑Contingent
     City                      State   ZIP Code       ❑Unliquidated
     Who owes the debt? Check one.                    ❑Disputed
     ✔ Debtor 1 only
     ❑                                                Nature of lien. Check all that apply.
     ❑Debtor 2 only                                   ✔An agreement you made (such as mortgage or
                                                      ❑
     ❑Debtor 1 and Debtor 2 only                         secured car loan)
     ❑At least one of the debtors and another         ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a                ❑Judgment lien from a lawsuit
        community debt
                                                      ❑Other (including a right to offset)
     Date debt was incurred
                                                      Last 4 digits of account number




 2.3 Propel Financial Services, LLC                   Describe the property that secures the claim:                          $83,093.35          $4,215,000.00                  $0.00
     Creditor's Name
                                                       1515 South Boulevard Houston, TX 77006
      P.O. Box 100350
     Number           Street
      San Antonio, TX 78201                           As of the date you file, the claim is: Check all that apply.
     City                      State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                    ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                                ❑Disputed
     ❑Debtor 2 only                                   Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                      ✔An agreement you made (such as mortgage or
                                                      ❑
     ❑At least one of the debtors and another            secured car loan)
     ❑Check if this claim relates to a                ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                      ❑Judgment lien from a lawsuit
     Date debt was incurred                           ❑Other (including a right to offset)
                                                      Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $342,513.73




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 39 of 81

 Debtor 1              Scott                Vincent                    Van Dyke                                              Case number (if known) 21-60052
                       First Name           Middle Name                Last Name


                                                                                                                     Column A               Column B              Column C
              Additional Page
                                                                                                                     Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                     Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                    value of collateral.   this claim            If any



 2.4 Titlemax of Texas                                Describe the property that secures the claim:                          $12,124.19            $19,500.00                   $0.00
     Creditor's Name
                                                       2013 Chevrolet Tahoe
      15 Bull St Ste 200
     Number          Street
      Savannah, GA 31401-2686                         As of the date you file, the claim is: Check all that apply.
     City                      State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                    ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                                ❑Disputed
     ❑Debtor 2 only                                   Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                      ✔An agreement you made (such as mortgage or
                                                      ❑
     ❑At least one of the debtors and another            secured car loan)
     ❑Check if this claim relates to a                ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                      ❑Judgment lien from a lawsuit
     Date debt was incurred                           ❑Other (including a right to offset)
                                                      Last 4 digits of account number




 2.5 Wells Fargo Dealer Services                      Describe the property that secures the claim:                          $10,014.50            $23,500.00                   $0.00
     Creditor's Name
                                                       2016 Chevrolet Silverado
      Attn: Bankruptcy
      1100 Corporate Center Drive
     Number          Street
                                                      As of the date you file, the claim is: Check all that apply.

      Raleigh, NC 27607                               ❑Contingent
     City                      State   ZIP Code       ❑Unliquidated
     Who owes the debt? Check one.                    ❑Disputed
     ✔ Debtor 1 only
     ❑                                                Nature of lien. Check all that apply.
     ❑Debtor 2 only                                   ✔An agreement you made (such as mortgage or
                                                      ❑
     ❑Debtor 1 and Debtor 2 only                         secured car loan)
     ❑At least one of the debtors and another         ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a                ❑Judgment lien from a lawsuit
        community debt
                                                      ❑Other (including a right to offset)
     Date debt was incurred
     2/1/2017                                         Last 4 digits of account number 8            3   4    0




      Add the dollar value of your entries in Column A on this page. Write that number here:                                        $22,138.69
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $2,249,862.42
      here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 40 of 81

 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent             Van Dyke
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                           21-60052                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority           Nonpriority
                                                                                                                                  claim       amount             amount

2.1      Internal Revenue Service                                                                                                   unknown              $0.00       unknown
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         PO Box 7346
        Number           Street
                                                                    As of the date you file, the claim is: Check all that
                                                                    apply.
         Philadelphia, PA 19101
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ✔ Debtor 1 only                                             ❑ Disputed
        ❑
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 1 and Debtor 2 only                                ❑ Domestic support obligations
                                                                    ✔ Taxes and certain other debts you owe the
                                                                    ❑
        ❑ At least one of the debtors and another
        ❑ Check if this claim is for a community debt
                                                                        government
                                                                    ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ❑ Other. Specify
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 8
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 41 of 81

 Debtor 1              Scott                  Vincent                   Van Dyke                                            Case number (if known) 21-60052
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     AmeriCredit/GM Financial                                                   Last 4 digits of account number 8397                                                      $0.00
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?          10/01/2015
        Attn: Bankruptcy
                                                                                   As of the date you file, the claim is: Check all that apply.
        PO Box 183853                                                              ❑ Contingent
                                                                                   ❑ Unliquidated
        Number           Street

                                                                                   ❑ Disputed
        Arlington, TX 76096
        City                              State     ZIP Code
        Who incurred the debt? Check one.                                          Type of NONPRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                                            ❑ Student loans
        ❑ Debtor 2 only                                                            ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                       divorce that you did not report as priority claims
          Debtor 1 and Debtor 2 only
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                      similar debts
        ❑ Check if this claim is for a community debt                              ✔ Other. Specify
                                                                                   ❑
        Is the claim subject to offset?                                               Automobile
        ✔ No
        ❑
        ❑ Yes
4.2     AT&T U-verse                                                                                                                                                       $295.00
                                                                                   Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        PO Box 5014
        Number           Street                                                    As of the date you file, the claim is: Check all that apply.
        Carol Stream, IL 60197                                                     ❑ Contingent
        City                              State     ZIP Code                       ❑ Unliquidated
        Who incurred the debt? Check one.                                          ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                          Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                      divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                              ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑                                                                              Utility Bill
        ❑ Yes
4.3     Bank of America                                                            Last 4 digits of account number 5704                                              $46,074.00
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?          06/01/1983
        4909 Savarese Circle FL1-908-01-50                                         As of the date you file, the claim is: Check all that apply.
                                                                                   ❑ Contingent
        Number           Street

                                                                                   ❑ Unliquidated
        Tampa, FL 33634
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                   ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                          Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                       divorce that you did not report as priority claims
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                  similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑                                                                              CreditCard
        ❑ Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 2 of 8
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 42 of 81


 Debtor 1              Scott                 Vincent                Van Dyke                                            Case number (if known) 21-60052
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.4     BBVA Compass                                                           Last 4 digits of account number 6922                                                $0.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          06/01/2013
        Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 10566
       Number           Street
                                                                               ❑   Contingent

        Birmingham, AL 35296
                                                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Automobile
       ✔
       ❑      No
       ❑      Yes
4.5     Builders West, Inc.                                                                                                                                $609,167.42
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o Rusty Hardin & Associates, LLP
                                                                               As of the date you file, the claim is: Check all that apply.
        1401 McKinney Street 2250
       Number           Street                                                 ❑   Contingent
        Houston, TX 77010                                                      ❑   Unliquidated
       City                              State     ZIP Code                    ✔
                                                                               ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims
       ✔
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                   similar debts
              Check if this claim is for a community debt
                                                                               ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Judgement
       ✔
       ❑      No
       ❑      Yes
4.6     CenterPoint Energy                                                                                                                                       $135.00
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 4981
       Number           Street                                                 ❑   Contingent
        Houston, TX 77210-4981                                                 ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                   similar debts
              Check if this claim is for a community debt
                                                                               ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Utility Bill
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3 of 8
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 43 of 81


 Debtor 1              Scott                 Vincent                Van Dyke                                            Case number (if known) 21-60052
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.7     Central Portfolio Control                                              Last 4 digits of account number 7637                                          $3,675.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          02/01/2019
        Attn: Bankruptcy Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        10249 Yellow Circle Dr , Ste 200
       Number           Street
                                                                               ❑   Contingent

        Minnetonka, MN 55343
                                                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.8     Chase Auto Finance                                                     Last 4 digits of account number 2808                                                $0.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          03/01/2013
        P.O. Box 78101
                                                                               As of the date you file, the claim is: Check all that apply.
       Number           Street
        Phoenix, AZ 85062
                                                                               ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Automobile
       ❑      Yes
4.9     Chase Card Services                                                    Last 4 digits of account number 6442                                         $45,559.03
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          02/01/1995
        Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 15298
       Number           Street
                                                                               ❑   Contingent

        Wilmington, DE 19850
                                                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims

       ✔                                                                       ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 4 of 8
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 44 of 81


 Debtor 1              Scott                 Vincent                Van Dyke                                            Case number (if known) 21-60052
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.10    Citibank                                                               Last 4 digits of account number 6713                                                $0.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          08/01/1995
        Citicorp Credit Srvs/Centralized Bk dept
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 790034
       Number           Street
                                                                               ❑   Contingent

        St Louis, MO 63179
                                                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             CreditCard
       ✔
       ❑      No
       ❑      Yes
4.11    City of Houston - Water Department                                                                                                                       $140.00
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 1560
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Houston, TX 77251                                                      ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?
                                                                               ✔
                                                                               ❑
       ✔
       ❑      No
                                                                                   Other. Specify
                                                                                   Utility Bill
       ❑      Yes
4.12    Encore Bank                                                            Last 4 digits of account number 9899                                                $0.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          05/22/2008
        Nine Greenway Plaza
                                                                               As of the date you file, the claim is: Check all that apply.
       Number           Street
        Houston, TX 77046
                                                                               ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   CreditLineSecured
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 5 of 8
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 45 of 81


 Debtor 1              Scott                 Vincent                Van Dyke                                            Case number (if known) 21-60052
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.13    Johns & Hebert, PLLC                                                                                                                                $86,010.61
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        2028 E. Ben White Blvd. 240-1000
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Austin, TX 78741                                                       ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?
                                                                               ✔
                                                                               ❑
       ✔
       ❑      No
                                                                                   Other. Specify
                                                                                   Legal Services
       ❑      Yes
4.14    Littlemill Limited, et. al.                                                                                                                          unknown
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o HMH
                                                                               As of the date you file, the claim is: Check all that apply.
        3200 Travis 4th Floor
       Number           Street                                                 ❑   Contingent
        Houston, TX 77006                                                      ❑   Unliquidated
       City                              State     ZIP Code                    ✔
                                                                               ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                   similar debts
              Check if this claim is for a community debt
                                                                               ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Potential Judgement
       ✔
       ❑      No
       ❑      Yes
4.15    Michael Noel                                                                                                                                       $900,992.08
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o Foley & Lardner, LLP
                                                                               As of the date you file, the claim is: Check all that apply.
        1000 Louisiana Street 2000
       Number           Street                                                 ❑   Contingent
        Houston, TX 77002                                                      ❑   Unliquidated
       City                              State     ZIP Code                    ✔
                                                                               ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims
       ✔
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                   similar debts
              Check if this claim is for a community debt
                                                                               ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Judgement
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 6 of 8
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 46 of 81


 Debtor 1              Scott                 Vincent                Van Dyke                                            Case number (if known) 21-60052
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.16    Philadelphia Indemnity Insurance Co.                                                                                                                 unknown
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o KF&D, PLLC
                                                                               As of the date you file, the claim is: Check all that apply.
        909 18th Street
       Number           Street                                                 ❑   Contingent
        Plano, TX 75074                                                        ❑   Unliquidated
       City                              State     ZIP Code                    ✔
                                                                               ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims
       ✔
       ❑      At least one of the debtors and another                          ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                   similar debts
              Check if this claim is for a community debt
                                                                               ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Potential Judgement
       ✔
       ❑      No
       ❑      Yes
4.17    Phoenix Financial Services, LLC                                        Last 4 digits of account number 5462                                              $777.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?          10/01/2017
        Attn: Bankruptcy
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 361450
       Number           Street
                                                                               ❑   Contingent

        Indianapolis,, IN 46236
                                                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑      At least one of the debtors and another
                                                                                   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.18    Trieagle Energy                                                                                                                                          $670.00
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 974655
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75397                                                       ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                      ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?
                                                                               ✔
                                                                               ❑
       ✔
       ❑      No
                                                                                   Other. Specify
                                                                                   Utility Bill
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 7 of 8
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 47 of 81


 Debtor 1              Scott                Vincent                Van Dyke                                    Case number (if known) 21-60052
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                  $1,693,495.14
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                        $1,693,495.14




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8 of 8
                                Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 48 of 81

 Fill in this information to identify your case:

     Debtor 1                   Scott                Vincent            Van Dyke
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Southern District of Texas

     Case number                         21-60052                                                                                            ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                               Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 49 of 81

 Fill in this information to identify your case:

  Debtor 1                     Scott                  Vincent           Van Dyke
                               First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)          First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                          Southern District of Texas

  Case number                           21-60052                                                                                              ❑     Check if this is an
  (if known)                                                                                                                                        amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                    12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.
 1.     Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
        ❑No
        ✔Yes
        ❑
 2.     Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
        Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ✔No. Go to line 3.
        ❑
        ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
          ❑No
          ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                 State   ZIP Code

 3.     In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
        codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
        Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt
                                                                                                                  Check all schedules that apply:
3.1
      Anglo-Dutch (Tenge), LLC                                                                                    ❑Schedule D, line
      Name                                                                                                        ✔Schedule E/F, line
                                                                                                                  ❑                     4.5
      PO Box 22322
      Number          Street                                                                                      ❑Schedule G, line
      Houston, TX 77227
      City                                  State   ZIP Code

3.2
      Anglo-Dutch Energy, LLC                                                                                     ❑Schedule D, line
      Name                                                                                                        ✔Schedule E/F, line
                                                                                                                  ❑                     4.5, 4.15, 4.16
      PO Box 22322
      Number          Street                                                                                      ❑Schedule G, line
      Houston, TX 77227
      City                                  State   ZIP Code




Official Form 106H                                                          Schedule H: Your Codebtors                                                                    Page 1 of 1
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 50 of 81

 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent            Van Dyke
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                        Southern District of Texas                                      ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           21-60052                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                               Debtor 1                                            Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                  CEO
     employers.
                                               Employer's name             Texas Petroleum Operations, LLC
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          PO Box 22322
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                           Houston, TX 77227
                                                                            City                     State   Zip Code          City                    State      Zip Code
                                               How long employed there? 1 year



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                 $0.00                        $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +             $0.00       +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.                 $0.00                        $0.00




Official Form 106I                                                          Schedule I: Your Income                                                                    page 1
                                   Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 51 of 81

 Debtor 1                  Scott                           Vincent                             Van Dyke                                        Case number (if known) 21-60052
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +            $0.00        +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.           $38,065.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.           $17,850.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +            $0.00        +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.             $55,915.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.            $55,915.00   +                $0.00        =      $55,915.00

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.         $55,915.00
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       Debtor anticipates business to generate more income by selling prospects & drilling new wells. Debtor also receives sporadic income from
      ✔Yes. Explain:
      ❑                          family assistance.


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 52 of 81

 Debtor 1            Scott                Vincent                 Van Dyke                           Case number (if known) 21-60052
                     First Name            Middle Name            Last Name


   8a. Attached Statement

                                                                 Anglo-Dutch Energy, LLC

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                     $1,650.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                            $0.00

        3.   Other Expenses
             TOTAL OTHER EXPENSES                                                                                           $0.00
                                                                                                                                          $0.00
        4.   TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        5.   AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                  $1,650.00




Official Form 106I                                                       Schedule I: Your Income                                           page 3
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 53 of 81

 Debtor 1            Scott                Vincent                 Van Dyke                           Case number (if known) 21-60052
                     First Name            Middle Name            Last Name


   8a. Attached Statement

                                                         Texas Petroleum Operations, LLC

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                     $36,415.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                            $0.00

        3.   Other Expenses
             TOTAL OTHER EXPENSES                                                                                           $0.00
                                                                                                                                           $0.00
        4.   TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        5.   AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                  $36,415.00




Official Form 106I                                                       Schedule I: Your Income                                            page 4
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 54 of 81

 Fill in this information to identify your case:

  Debtor 1                   Scott                    Vincent                Van Dyke
                             First Name              Middle Name            Last Name                                Check if this is:
  Debtor 2                                                                                                           ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                                ❑A supplement showing postpetition
                                                                                                                         chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Southern District of Texas

  Case number                           21-60052                                                                         MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                       Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                             Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                    Parent                              91                   ✔ No. ❑Yes.
                                                                                                                                                     ❑
                                                                                                                                                     ❑No. ❑Yes.
                                                                                                                                                     ❑No. ❑Yes.
                                                                                                                                                     ❑No. ❑Yes.
                                                                                                                                                     ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                      Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                   4.                    $22,516.00


     If not included in line 4:
                                                                                                                                     4a.                      $520.00
     4a. Real estate taxes
                                                                                                                                     4b.                      $120.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                     4c.                        $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                     4d.                      $335.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                      Schedule J: Your Expenses                                                         page 1
                              Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 55 of 81

 Debtor 1              Scott                  Vincent                  Van Dyke                               Case number (if known) 21-60052
                       First Name             Middle Name               Last Name


                                                                                                                              Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                   5.                            $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                           6a.                         $635.00

       6b. Water, sewer, garbage collection                                                                         6b.                          $70.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.                         $205.00

       6d. Other. Specify:                                                                                          6d.                           $0.00

 7.    Food and housekeeping supplies                                                                               7.                     $1,425.00

 8.    Childcare and children’s education costs                                                                     8.                            $0.00

 9.    Clothing, laundry, and dry cleaning                                                                          9.                          $500.00

 10. Personal care products and services                                                                            10.                         $500.00

 11.   Medical and dental expenses                                                                                  11.                         $500.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                   12.                         $170.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.                         $285.00

 14. Charitable contributions and religious donations                                                               14.                           $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                    15a.                          $0.00
       15a. Life insurance
                                                                                                                    15b.                        $365.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                       15c.                        $100.00

       15d. Other insurance. Specify:                                                                               15d.                          $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                     16.                           $0.00

 17. Installment or lease payments:
                                                                                                                    17a.                        $376.00
       17a. Car payments for Vehicle 1
                                                                                                                    17b.                   $1,825.00
       17b. Car payments for Vehicle 2
                                                                                                                    17c.                          $0.00
       17c. Other. Specify:
                                                                                                                    17d.                          $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                         18.                           $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                     19.                           $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                             20a.                          $0.00
       20b. Real estate taxes                                                                                       20b.                          $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                            20c.                          $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                20d.                          $0.00
       20e. Homeowner’s association or condominium dues                                                             20e.                          $0.00




Official Form 106J                                                                Schedule J: Your Expenses                                               page 2
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 56 of 81

 Debtor 1              Scott                Vincent                 Van Dyke                                Case number (if known) 21-60052
                       First Name           Middle Name              Last Name



 21. Other. Specify:                      Pet food & supplies                                                     21.     +                   $410.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                  $30,857.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                         $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                  $30,857.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                  $55,915.00

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –              $30,857.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                  $25,058.00
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                                page 3
                                  Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 57 of 81

 Fill in this information to identify your case:

  Debtor 1                         Scott                         Vincent                     Van Dyke
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                            Southern District of Texas

  Case number                                   21-60052                                                                                                                            ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                     $4,215,000.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                        $59,425,175.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                   $63,640,175.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                             $2,249,862.42

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                   $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +            $1,693,495.14


                                                                                                                                                                  Your total liabilities                  $3,943,357.56

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                     $55,915.00


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                   $30,857.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                               page 1 of 2
                           Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 58 of 81

 Debtor 1             Scott                  Vincent                  Van Dyke                                            Case number (if known) 21-60052
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
   ✔
   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)



    9d. Student loans. (Copy line 6f.)



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +


    9g. Total. Add lines 9a through 9f.




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                           page 2 of 2
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 59 of 81

 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent            Van Dyke
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                           21-60052                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Scott Vincent Van Dyke
        Scott Vincent Van Dyke, Debtor 1


        Date 06/30/2021
                MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 60 of 81

 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent             Van Dyke
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Southern District of Texas

  Case number                           21-60052                                                                                       ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ❑ Married
    ✔ Not married
    ❑
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                              there                                                                           there


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                       State ZIP Code




                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 61 of 81

Debtor 1            Scott                Vincent                  Van Dyke                                            Case number (if known) 21-60052
                    First Name           Middle Name                Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ✔ Operating a business
                                                   ❑                                        $228,500.00        ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2020         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                      $1,400,000.00        ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2019         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ✔ Operating a business
                                                   ❑                                    (12,680,734.00)        ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the        Family/Friend                             $87,000.00
    date you filed for bankruptcy:                  Contribution




    For last calendar year:
    (January 1 to December 31, 2020         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2019         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 62 of 81

Debtor 1            Scott                    Vincent                  Van Dyke                                            Case number (if known) 21-60052
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ✔ No.
    ❑          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ✔Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
               ❑
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                            payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ❑Yes.      Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                            payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                            this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ✔ Mortgage
                                                                                                                                             ❑
              Cadence/Superior Bank                              5/2021                           $67,548.00              $1,885,210.00
             Creditor's Name                                                                                                                 ❑Car
              Operations Center                                  4/2021                                                                      ❑Credit card
             Number         Street
                                                                                                                                             ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                 3/2021
              Birmingham, AL 35203
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 63 of 81

Debtor 1            Scott                  Vincent                   Van Dyke                                           Case number (if known) 21-60052
                    First Name              Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                           Dates of               Total amount paid    Amount you still owe       Reason for this payment
                                                           payment                                                                Include creditor’s name



    Insider's Name


    Number       Street




    City                         State    ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                     Nature of the case                          Court or agency                                  Status of the case


                                                                                                                                                 ✔Pending
                                                     Civil lawsuit
    Case title       Michael Noel, et. al. v.
                     Scott Van Dyke, et. al.
                                                                                                Harris County District Court - 127th             ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 2018-34037
                                                                                               Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code



                                                                                                                                                 ✔Pending
                                                     Civil lawsuit
    Case title       Michael Noel, et. al. v.
                     Scott Van Dyke, et. al.
                                                                                                Harris County District Court - 127th             ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 2018-34037A
                                                                                               Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code



                                                                                                                                                 ✔Pending
                                                     Civil lawsuit
    Case title       Michael Noel, et. al. v.
                     Scott Van Dyke, et. al.
                                                                                                Harris County District Court - 127th             ❑
                                                                                                                                                 ❑On appeal
                                                                                               Court Name

    Case number 2018-34037B
                                                                                               Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 64 of 81

Debtor 1            Scott                     Vincent                   Van Dyke                                         Case number (if known) 21-60052
                    First Name                 Middle Name              Last Name

                                                        Nature of the case                         Court or agency                               Status of the case


                                                                                                                                                ✔Pending
                                                        Civil lawsuit
    Case title        Philadelphia Indemnity
                      Insurance Co. v Scott Van
                                                                                                  US District Court - Southern District of      ❑
                      Dyke, et. al.
                                                                                                  Texas
                                                                                                  Court Name
                                                                                                                                                ❑On appeal
    Case number 4:21-CV-187                                                                       515 Rusk                                      ❑Concluded
                                                                                                  Number       Street
                                                                                                  Houston, TX 77002
                                                                                                  City                     State     ZIP Code



                                                                                                                                                ✔Pending
                                                        Civil lawsuit
    Case title        Builders West, Inc. v Scott
                      Van Dyke
                                                                                                  Harris County District Court - 113th          ❑
                                                                                                                                                ❑On appeal
                                                                                                  Court Name

    Case number 2011-54019
                                                                                                  Number       Street
                                                                                                                                                ❑Concluded

                                                                                                  City                     State     ZIP Code



                                                                                                                                                ✔Pending
                                                        Civil lawsuit
    Case title        Littlemill Limited, et. al. v
                      Scott Van Dyke, et. al.
                                                                                                  US District Court - Southern District of      ❑
                                                                                                  Texas
                                                                                                  Court Name
                                                                                                                                                ❑On appeal
    Case number 4:19-CV-02894
                                                                                                  515 Rusk                                      ❑Concluded
                                                                                                  Number       Street
                                                                                                  Houston, TX 77002
                                                                                                  City                     State     ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                         Describe the property                                    Date            Value of the property



    Creditor’s Name


    Number       Street                                                  Explain what happened

                                                                        ❑Property was repossessed.
                                                                        ❑Property was foreclosed.
                                                                        ❑Property was garnished.
    City                            State       ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 65 of 81

Debtor 1            Scott                  Vincent                Van Dyke                                         Case number (if known) 21-60052
                    First Name             Middle Name             Last Name

                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per        Describe the gifts                                          Dates you gave     Value
     person                                                                                                            the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                           State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 66 of 81

Debtor 1             Scott               Vincent                  Van Dyke                                        Case number (if known) 21-60052
                     First Name           Middle Name              Last Name

     Gifts or contributions to charities that     Describe what you contributed                                  Date you              Value
     total more than $600                                                                                        contributed



    Charity’s Name




    Number     Street



    City                     State   ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and         Describe any insurance coverage for the loss                    Date of your loss      Value of property lost
     how the loss occurred                      Include the amount that insurance has paid. List pending
                                                insurance claims on line 33 of Schedule A/B: Property.




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                  Description and value of any property transferred              Date payment or       Amount of payment
     TRAN SINGH, LLP                                                                                             transfer was made
    Person Who Was Paid                          Attorney’s Fee; Filing Fee; Due Diligence Report
                                                                                                                5/2021                             $23,162.00
     2502 La Branch St.
    Number     Street
                                                                                                                5/2021                              $1,738.00

                                                                                                                5/2021                               $100.00
     Houston, TX 77004
    City                     State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 67 of 81

Debtor 1            Scott               Vincent                 Van Dyke                                          Case number (if known) 21-60052
                    First Name           Middle Name             Last Name

                                               Description and value of any property transferred                Date payment or         Amount of payment
     DebtorCC                                                                                                   transfer was made
    Person Who Was Paid                        Credit Counseling Course
                                                                                                               5/2021                                  $19.95
    Number      Street




    City                    State   ZIP Code
    www.debtorcc.org
    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number      Street




    City                    State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Description and value of property         Describe any property or payments received       Date transfer was
                                                  transferred                               or debts paid in exchange                        made

    Person Who Received Transfer


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 68 of 81

Debtor 1            Scott                Vincent                  Van Dyke                                         Case number (if known) 21-60052
                    First Name           Middle Name              Last Name



  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                              Date transfer was
                                                                                                                                              made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Last 4 digits of account number          Type of account or      Date account was            Last balance
                                                                                            instrument              closed, sold, moved, or     before closing or
                                                                                                                    transferred                 transfer

    Name of Financial Institution
                                                   XXXX–                                    ❑Checking
                                                                                            ❑Savings
    Number      Street
                                                                                            ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
    City                    State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Who else had access to it?                     Describe the contents                        Do you still have
                                                                                                                                                it?

                                                                                                                                              ❑No
    Name of Financial Institution                  Name
                                                                                                                                              ❑Yes

    Number      Street                             Number     Street



                                                   City                 State    ZIP Code

    City                    State   ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 9
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 69 of 81

Debtor 1            Scott                 Vincent                  Van Dyke                                              Case number (if known) 21-60052
                    First Name            Middle Name               Last Name



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Who else has or had access to it?                Describe the contents                              Do you still have
                                                                                                                                                         it?

                                                                                                                                                       ❑No
    Name of Storage Facility                        Name
                                                                                                                                                       ❑Yes

    Number     Street                               Number     Street



                                                    City                  State    ZIP Code

    City                    State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Where is the property?                           Describe the property                              Value


    Owner's Name
                                                    Number     Street


    Number     Street

                                                    City                  State    ZIP Code


    City                    State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 70 of 81

Debtor 1            Scott                Vincent                 Van Dyke                                        Case number (if known) 21-60052
                    First Name           Middle Name             Last Name

                                                   Governmental unit                      Environmental law, if you know it                Date of notice


    Name of site                               Governmental unit



    Number       Street                        Number       Street


                                               City                  State   ZIP Code


    City                    State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                      Environmental law, if you know it                Date of notice


    Name of site                               Governmental unit



    Number       Street                        Number       Street


                                               City                  State   ZIP Code


    City                    State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Court or agency                        Nature of the case                               Status of the case


    Case title
                                               Court Name
                                                                                                                                          ❑Pending
                                                                                                                                          ❑On appeal
                                                                                                                                          ❑Concluded
                                               Number       Street


    Case number
                                               City                  State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 71 of 81

Debtor 1             Scott                  Vincent                   Van Dyke                                             Case number (if known) 21-60052
                     First Name             Middle Name               Last Name
 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ✔ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                      Describe the nature of the business                          Employer Identification number
     Anglo-Dutch Energy, LLC                                                                                       Do not include Social Security number or ITIN.
    Name
                                                      Oil & Gas Production
                                                                                                                    EIN:   7   6 – 0    5   3   4   0   4    1
     PO Box 22322
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed
                                                      Fran Barber
                                                                                                                    From 7/2020          To n/a
     Houston, TX 77227
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     Anglo-Dutch (Tenge), LLC                                                                                      Do not include Social Security number or ITIN.
    Name
                                                      Oil & Gas Production
                                                                                                                    EIN:   7   6 – 0    4   3   0   1   4    0
     PO Box 22322
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed
                                                      Fran Barber
                                                                                                                    From 3/1994          To n/a
     Houston, TX 77227
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     Anglo-Dutch (Everest), LLC                                                                                    Do not include Social Security number or ITIN.
    Name
                                                      Oil & Gas Production
                                                                                                                    EIN:   7   6 – 0    6   3   3   1   9    7
     PO Box 22322
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed
                                                      Fran Barber
                                                                                                                    From 1/2000          To n/a
     Houston, TX 77227
    City                     State    ZIP Code

                                                      Describe the nature of the business                          Employer Identification number
     Anglo-Dutch (Neftenge), LLC                                                                                   Do not include Social Security number or ITIN.
    Name
                                                      Oil & Gas Production
                                                                                                                    EIN:   7   6 – 0    4   9   2   4   1    0
     PO Box 22322
    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed
                                                      Fran Barber
                                                                                                                    From 1/1994          To n/a
     Houston, TX 77227
    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 72 of 81

Debtor 1            Scott                Vincent                 Van Dyke                                         Case number (if known) 21-60052
                    First Name           Middle Name             Last Name

                                                   Describe the nature of the business                    Employer Identification number
     Anglo-Dutch Energy Partners IV, LLC                                                                  Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   4   5 – 4    6   6   9   6   5    2
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 2/2012          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     American Oil & Gas, LLC                                                                              Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   7   6 – 0    6   3   1   1   3    9
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 1/2000          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     Trepador Energy, LLC                                                                                 Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   4   7 – 4    3   5   8   4   3    2
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 6/2015          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     Potomac Assets, LLC                                                                                  Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   8   5 – 2    4   8   5   4   0    7
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 9/2020          To n/a
     Houston, TX 77227
    City                    State   ZIP Code

                                                   Describe the nature of the business                    Employer Identification number
     Texas Petroleum Operations, LLC                                                                      Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   8   5 – 2    4   8   5   4   0    7
     PO Box 22322
    Number     Street
                                                   Name of accountant or bookkeeper                       Dates business existed
                                                   Fran Barber
                                                                                                           From 8/2020          To n/a
     Houston, TX 77227
    City                    State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 13
                            Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 73 of 81

Debtor 1            Scott                Vincent                    Van Dyke                                      Case number (if known) 21-60052
                    First Name           Middle Name                Last Name

                                                    Describe the nature of the business                   Employer Identification number
     Burgoyne Investments, LLC                                                                            Do not include Social Security number or ITIN.
    Name
                                                   Oil & Gas Production
                                                                                                           EIN:   8   5 – 2     1   5   2   5   1   2
     PO Box 22322
    Number     Street
                                                    Name of accountant or bookkeeper                      Dates business existed
                                                   Fran Barber
                                                                                                           From 7/2020           To n/a
     Houston, TX 77227
    City                    State   ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                    Date issued



    Name                                           MM / DD / YYYY



    Number     Street




    City                    State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 14
                         Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 74 of 81

Debtor 1           Scott                Vincent                Van Dyke                                        Case number (if known) 21-60052
                   First Name            Middle Name            Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘ /s/ Scott Vincent Van Dyke
       Signature of Scott Vincent Van Dyke, Debtor 1


       Date 06/30/2021




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
                             Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 75 of 81


 Fill in this information to identify your case:

  Debtor 1                   Scott                 Vincent              Van Dyke
                             First Name            Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                           21-60052                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                                                   04/20
You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate sheet to this form. Include
the line number to which the additional information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ✔ Not married. Fill out Column A, lines 2-11.
      ❑
      ❑ Married. Fill out both Columns A and B, lines 2-11.
      ❑ Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
        case.11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount
        of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any
        income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If
        you have nothing to report for any line, write $0 in the space.
                                                                                                                Column A               Column B
                                                                                                                Debtor 1               Debtor 2 or
                                                                                                                                       non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                          $0.00
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.                                          $10,333.33


 4. All amounts from any source which are regularly paid for household expenses of
    you or your dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and roommates. Do
    not include payments from a spouse. Do not include payments you
    listed on line 3.                                                                                                       $0.00


 5. Net income from operating a business, profession, or
    farm                                                                 Debtor 1         Debtor 2
                                                                         $38,083.34            $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -        $0.00

                                                                         $38,083.34            $0.00   Copy
      Net monthly income from a business, profession, or farm                                                         $38,083.34
                                                                                                       here →


 6. Net income from rental and other real property                       Debtor 1         Debtor 2
                                                                              $0.00            $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -        $0.00

                                                                              $0.00            $0.00   Copy
      Net monthly income from rental or other real property                                                                 $0.00
                                                                                                       here →




Official Form 122B                                               Chapter 11 Statement of Your Current Monthly Income                                                  page 1
                                     Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 76 of 81

 Debtor 1                    Scott                              Vincent                               Van Dyke                                Case number (if known) 21-60052
                             First Name                         Middle Name                               Last Name



                                                                                                                                   Column A              Column B
                                                                                                                                   Debtor 1              Debtor 2 or
                                                                                                                                                         non-filing spouse
      7. Interest, dividends, and royalties                                                                                                    $0.00

      8. Unemployment compensation                                                                                                             $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
            the Social Security Act. Instead, list it here: ..................................................        ↓
            For you....................................................................................                   $0.00
            For your spouse......................................................................

      9. Pension or retirement income. Do not include any amount received that was a benefit
         under the Social Security Act. Also, except as stated in the next sentence, do not include
         any compensation, pension, pay, annuity, or allowance paid by the United States
         Government in connection with a disability, combat-related injury or disability, or death of a
         member of the uniformed services. If you received any retired pay paid under chapter 61 of
         title 10, then include that pay only to the extent that it does not exceed the amount of retired
         pay to which you would otherwise be entitled if retired under any provision of title 10 other
         than chapter 61 of that title.                                                                                                        $0.00

      10. Income from all other sources not listed above. Specify the source and amount. Do
          not include any benefits received under the Social Security Act; payments made under
          the Federal law relating to the national emergency declared by the President under the
          National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
          disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
          against humanity, or international or domestic terrorism; or compensation, pension, pay,
          annuity, or allowance paid by the United States Government in connection with a
          disability, combat-related injury or disability, or death of a member of the uniformed
          services. If necessary, list other sources on a separate page and put the total below




            Total amounts from separate pages, if any.                                                                             +                      +
                                                                                                                                          $48,416.67                            =      $48,416.67
      11. Calculate your total average monthly income. Add lines 2 through 10 for each                                                                    +
          column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                    Total average
                                                                                                                                                                                    monthly income




 Part 2: Sign Below




   By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


   ✘ /s/ Scott Vincent Van Dyke
       Signature of Debtor 1


       Date 06/30/2021
                  MM/ DD/ YYYY




Official Form 122B                                                                              Chapter 11 Statement of Your Current Monthly Income                                          page 2
Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 77 of 81


                       AmeriCredit/GM Financial
                       Attn: Bankruptcy
                       PO Box 183853
                       Arlington, TX 76096



                       Anglo-Dutch (Tenge), LLC
                       PO Box 22322
                       Houston, TX 77227




                       Anglo-Dutch Energy, LLC
                       PO Box 22322
                       Houston, TX 77227




                       AT&T U-verse
                       PO Box 5014
                       Carol Stream, IL 60197




                       Bank of America
                       4909 Savarese Circle FL1-908-01-50
                       Tampa, FL 33634




                       BBVA Compass
                       Attn: Bankruptcy
                       PO Box 10566
                       Birmingham, AL 35296



                       Builders West, Inc.
                       c/o Rusty Hardin & Associates, LLP
                       1401 McKinney Street 2250
                       Houston, TX 77010



                       Cadence/Superior Bank
                       Operations Center
                       Birmingham, AL 35203
Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 78 of 81


                       CenterPoint Energy
                       Attn: Bankruptcy
                       PO Box 4981
                       Houston, TX 77210-4981



                       Central Portfolio Control
                       Attn: Bankruptcy Attn: Bankruptcy
                       10249 Yellow Circle Dr , Ste 200
                       Minnetonka, MN 55343



                       Chase Auto Finance
                       P.O. Box 78101
                       Phoenix, AZ 85062




                       Chase Card Services
                       Attn: Bankruptcy
                       PO Box 15298
                       Wilmington, DE 19850



                       Citibank
                       Citicorp Credit Srvs/Centralized Bk dept
                       PO Box 790034
                       St Louis, MO 63179



                       City of Houston - Water
                       Department
                       PO Box 1560
                       Houston, TX 77251



                       Encore Bank
                       Nine Greenway Plaza
                       Houston, TX 77046




                       Harris County et al
                       c/o LGBS, LLP
                       P.O. Box 3064
                       Houston, TX 77253
Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 79 of 81


                       Internal Revenue Service
                       PO Box 7346
                       Philadelphia, PA 19101




                       Johns & Hebert, PLLC
                       2028 E. Ben White Blvd. 240-1000
                       Austin, TX 78741




                       Littlemill Limited, et. al.
                       c/o HMH
                       3200 Travis 4th Floor
                       Houston, TX 77006



                       Michael Noel
                       c/o Foley & Lardner, LLP
                       1000 Louisiana Street 2000
                       Houston, TX 77002



                       Philadelphia Indemnity
                       Insurance Co.
                       c/o KF&D, PLLC
                       909 18th Street
                       Plano, TX 75074


                       Phoenix Financial Services,
                       LLC
                       Attn: Bankruptcy
                       PO Box 361450
                       Indianapolis,, IN 46236


                       Propel Financial Services, LLC
                       P.O. Box 100350
                       San Antonio, TX 78201




                       Titlemax of Texas
                       15 Bull St Ste 200
                       Savannah, GA 31401-2686
Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 80 of 81


                       Trieagle Energy
                       PO Box 974655
                       Dallas, TX 75397




                       Wells Fargo Dealer Services
                       Attn: Bankruptcy 1100 Corporate Center
                       Drive
                       Raleigh, NC 27607
                 Case 21-60052 Document 27 Filed in TXSB on 06/30/21 Page 81 of 81

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 VICTORIA DIVISION

IN RE: Van Dyke, Scott Vincent                                                               CASE NO 21-60052

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       06/30/2021              Signature                                 /s/ Scott Vincent Van Dyke
                                                                            Scott Vincent Van Dyke, Debtor
